In an action to recover damages for the wrongful death of plaintiff’s intestate, judgment for defendants entered on the granting of a motion at the close of the entire case reversed on the law and new trial granted, with costs to abide the event. The proof presented issues of fact for the jury. The physical facts would warrant a jury in finding that the truck driver was negligent in proceeding at an excessive rate of speed, particularly in the light of the weather then prevailing. The issue of contributory negligence, as to which the burden was on the defendants, was for the jury to determine. (Lee v. City Brewing Corp., 279 N. Y. 380.) Nolan, P. J., Carswell, Johnston, Adel and Schmidt, JJ., concur.